61 N.Y.2d 955 (1984)
Jeffrey Schwartz, Appellant,
v.
New York State Thruway Authority, Respondent. (Claim No. 62817.)
Court of Appeals of the State of New York.
Argued February 23, 1984.
Decided March 22, 1984.
Richard J. Madison for appellant.
Robert Abrams, Attorney-General (Michael S. Buskus and Peter H. Schiff of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE concur.
*956MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
The guiderail that was installed met the relevant design standards in effect at the time of its construction. Claimant asserts that it should have been extended an additional 11 *957 feet. This was a planning decision which, if made, would only have involved giving "`the public more complete protection'" (Weiss v Fote, 7 N.Y.2d 579, 584). Consequently, liability will not be imposed upon the Authority for failing to build a longer guiderail.
Order affirmed, with costs, in a memorandum.